DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-11, 14, 16-17, 19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The examiner notes that Applicant has neither challenged nor mentioned the subject matter of the OFFICIAL NOTICE in Claims 14 and 24. Due to the applicants’ inadequate traversal of the examiner OFFICIAL NOTICE, the subject matter of the OFFICIAL NOTICE is taken to be applicants admitted prior art. See MPEP 2144.03(C) which recites “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” and “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate”. Clearly, Applicant did not state why the subject matter of the OFFICIAL NOTICE was not common knowledge or well known in the art.
The rejections for Claims 14 and 24 will be updated to reflect applicants admitted prior art.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-11, 14, 16-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Mori et al. (US2006/0115157).
To claim 1, Ho teach a digital image processing system (Figs. 1, 11), comprising: 
a computer processor (paragraph 0033) configured to rank and order digital images, and a display device (paragraph 0030) configured to display the digital images according to said rank and order (paragraph 0046, selected templates can indicate how to sequence or otherwise place the images in the summary, e.g., a particular order, emphasizing or weighting some images before others, etc.; paragraph 0078, template can select, based on tracked scores, images or image combinations and determine the order of these images in the visualization; paragraphs 0093-0101), wherein the computer processor ranks and orders the digital images by: 
receiving a designation of a digital image collection from a user, wherein the digital image collection comprises digital images (202-206 of Fig. 2, paragraphs 0038-0039, user can provide, select, or designate one or more of the images in the set to obtain for processing); 
detecting each face of each individual depicted in the digital images by locating and measuring facial feature points of each face within the digital images (paragraphs 0055-0057); 
determining when all faces depicted in the digital images have been detected; separating the digital images into groups by subject individuals based on the detected faces of each individual in the digital images (208 of Fig. 2, 312 of Fig. 3, paragraphs 0058, 0082, the images in the set can be clustered based on detected face similarity, allowing detected faces that are likely to depict the same person to be clustered together); 
comparing the facial feature points to reference facial feature points for each individual depicted in the digital images and assigning an expression to each individual in each of the digital images based on said comparison, wherein comparing the facial feature points to reference facial feature points comprises calculating emotional expression scores across a plurality of emotional state vectors by comparing the facial feature points to a reference facial expression facial feature point look up table (310 of Fig. 3, paragraph 0057, assigning an emotional strength score based on an estimate of emotional strength of the detected emotion derived from directly measuring detected facial features and comparison measurements to predetermined indications of strength of emotions. For example, a measured distance or angle between upturned endpoints of a mouth feature and the middle section can be compared to a predetermined stored lookup table that assigns a strength score based on a variety of such distances or angles); 
re-sequencing (paragraph 0062, templates selection by user may be changed, which means re-sequencing inherent) the groups of digital images grouped by subject individuals (paragraph 0082, same person clustering before template is applied, which makes re-sequencing may be by subject individual), wherein re-sequencing arranges the digital images in each group based on the expression assigned to the subject individual for each group along an emotional state vector; and presenting the re-sequenced groups of digital images to a user via the display device (paragraph 0098, emotion template and/or emotion change template was used to select the images for the visualization, the selected images are placed in the visualization in an order based on available placement instructions for the emotion template, wherein said order may be an order or emotional state vector of angry faces, sad faces, and happy faces).
But, Ho do not expressly disclose normalizing the measured facial feature points for each face of each individual depicted in the digital images;	presenting to the user digital images with unrecognized expressions to receive feedback on emotional states of the digital images with unrecognized expressions from the user; 	categorizing recorded feature point measurements from the digital images with unrecognized expressions with the feedback provided by the user to improve future emotional expression score calculations.
	Mori teach an image processing system normalizing the measured facial feature points (paragraphs 0014, 0018, 0208, 0307, 0391, 0475-0476, 0492-0495, 0500) for each face of each individual depicted in the digital images (paragraphs 0014, 0342, facial recognition and expression recognition to persons in an input image), wherein presenting to the user digital images with unrecognized expressions to receive feedback on emotional states of the digital images with unrecognized expressions from the user (obvious as part of machine learning process in training phase of expression recognition from image input, which is well-known in the art for incorporation, so that machine can correlate measured facial features to an expression defined by user, hence Official Notice is taken; furthermore, paragraphs 0342-0343, the user can set "specific person" and "specific expression" via a predetermined operation unit as needed. Hence, when the user sets them as needed, codes indicating them are changed accordingly); categorizing recorded feature point measurements from the digital images with unrecognized expressions with the feedback provided by the user to improve future emotional expression score calculations (paragraphs 444-446, receiving one or more candidates indicating an expressions of a face in the input images, wherein the user may select one or more expressions using the keyboard or mouse on a GUI which is displayed on, e.g., the display screen of the display device and is used to select a plurality of expressions, such that the selected results are output to the feature amount calculation unit and feature amount change amount calculation unit as codes/numbers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Mori into the system of Ho, in order to further implementation of facial recognition and expression analysis.



To claim 2, Ho and Mori teach claim 1.
Ho teach wherein the display device is configured to display digital images in a static, dynamic, or navigable manner, in a linear, sequential, 2D, or 3D format (images are 2D or 3D) (paragraphs 0007, 0021-0022). 

To claim 3, Ho and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to plot the subject individual's emotional expressions over time for each of the groups of digital images (Fig. 10, paragraphs 0046, 0050).

To claim 5, Ho and Mori teach claim 1.
Ho teach further comprising a user selection interface and wherein the display device is incorporated as a graphic overlay, chatbot, API, or website application on a phone, tablet or retail kiosk photo (Fig. 11, paragraph 0126). 

To claim 6, Ho and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to augment re-sequencing the groups of digital images is further based on a human operator visually perceivable facial expression determination process (paragraphs 0076, 0079). 

To claim 7, Ho and Mori teach claim 1.
Ho teach wherein measuring facial feature points comprises measuring positons, orientations, and shapes of at least one selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0055-0057, 0083). 

To claim 10, Ho and Mori teach claim 1.
Ho teach wherein the re-sequenced groups of digital images are presented according to a presentation format selected from the group consisting of: random, sequential, chronological, a single axis presentation, dual axis presentation, or multiple axis presentation (paragraphs 0107, 0117; the emotion template instructions cause an equal number of happy face images to be placed at the beginning of the visualization and at the end of the visualization, with images having other emotions placed in a random order between those groups of happy face images in the visualization sequence).

To claim 11, Ho and Mori teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images comprises presenting textual terms or icons reflecting general emotional selection option categories (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, also admitted by applicant as prior art). 

To claim 14, Ho and Mori teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images includes presenting on the display device a "more like this" option (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, as applicant admitted prior art). 

To claim 16, Ho and Mori teach claim 1.
Ho teach wherein detecting each face of each individual depicted in the digital images comprises using a processing technique selected from the group consisting of: face detection, feature extraction, and face recognition (paragraphs 0055-0056, face detection and feature extraction are inherent to facial recognition). 

To claim 19, Ho and Mori teach claim 10.
Ho teach further comprising a graphic user interface configured to receive a user selection of a presentation format (paragraphs 0089-0092). 

To claim 17, Ho and Mori teach claim 16.
Ho teach wherein the feature extraction technique selected from the group consisting of: multilayer perceptron (MLP), radial basis function network (RBFN), support vector machine (SVM), and rule based classifiers to classify visually perceivable facial expressions (paragraphs 0117, 0143, 0147-0148, 0159, 0175, 0185, 0267, 0298-0299, 0306, 0314, SVM classifier).

To claim 22, Ho and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to use visually perceivable facial expressions to trigger an image capture device or to tag an image in real time (paragraphs 0059, 0127). 

To claim 23, Ho and Mori teach claim 7. 
Ho teach wherein the computer processor is further configured to selectively change a visually perceivable facial expression by digitally modifying one or more of the positions, orientations, or shapes of a feature selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0019, 021, 0079, 0085-0087, 0122, also admitted by applicant as prior art).

To claim 24, Ho and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to replicate selected facial images and selectively change a visually perceivable facial expression to fill in gaps in expressions types or to enhance emotional granularity (replication with selective change is well-known image process techniques, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for expand emotion categories, as applicant admitted prior art).





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Mori et al. (US2006/0115157) and Grundmann et al. (US10191920).
To claim 21, Ho and Mori teach claim 1.
But, Ho and Mori do not expressly disclose wherein the computer processor is configured to modify the digital images for use as emoticons, emoji, or avatars.
	 Grundmann teach modifying the digital images for use as emoticons, emoji, or avatars (abstract, Fig. 4 and related disclosure), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mori into the system of Ho and Mori, in order to provide user further processing feature.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 26, 2022